Case 8:19-cv-01640-KK Document 22 Filed 04/24/20 Page 1 of 2 Page ID #:2211



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.      SACV 19-1640-KK                                          Date: April 24, 2020
 Title: Alfredo R. 1 v. Andrew Saul, Commissioner of Social Security



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


               DEB TAYLOR                                                Not Reported
                Deputy Clerk                                             Court Reporter


     Attorney(s) Present for Plaintiff(s):                   Attorney(s) Present for Defendant(s):
                None Present                                             None Present

Proceedings:      (In Chambers) Order to Show Cause Why Action Should Not Be Dismissed
                  For Failure to Prosecute and Comply With Court Orders


                                                  I.
                                             BACKGROUND

        On August 26, 2019, Plaintiff Alfredo R. (“Plaintiff”), who was at the time represented by
counsel but is currently proceeding pro se, filed a Complaint challenging the denial of his
applications for Disability Insurance Benefits by the Commissioner of the Social Security
Administration (“Defendant”). ECF Docket No. (“Dkt.”) 1.

         On August 26, 2019, the Court issued a Case Management Order (“CMO”) setting various
dates, including the date by which Plaintiff was required to serve his portion of a Joint Stipulation on
Defendant and the date by which the parties were to file a Joint Stipulation with the Court. Dkt. 9.

         On January 21, 2020, Defendant filed an Answer to the Complaint and lodged a copy of the
Certified Administrative Record with the Court. Dkts. 15, 17. Pursuant to the Court’s CMO,
Plaintiff was, therefore, required to serve his portion of the Joint Stipulation on Defendant no later
than February 25, 20120 and the Joint Stipulation was due on April 21, 2020. See dkt. 9, CMO.



        Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B) and the
        1

recommendation of the Committee on Court Administration and Case Management of the Judicial
Conference of the United States.

 Page 1 of 2                         CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk __
Case 8:19-cv-01640-KK Document 22 Filed 04/24/20 Page 2 of 2 Page ID #:2212



         On February 11, 2020, the Court issued an Order granting Plaintiff’s counsel’s Motion to
Withdraw as Attorney of Record and ordered Plaintiff’s counsel to serve Plaintiff with a copy of
such order by February 14, 2020. Dkt. 18. On February 28, 2020, Plaintiff’s counsel filed a proof of
service, indicating that on February 13, 2020, she served Plaintiff with a copy of the Court’s order
and notified Plaintiff “Please pay close attention to the briefing schedule. The court is giving you
until February 25, 2020, to send your portion of your argument to the governments’ attorney . . . I
will now close my file.” Dkt. 19.

       On March 31, 2020, Defendant filed a Notice and Declaration of Non-Receipt of Plaintiff’s
Portion of the Joint Stipulation. Dkt. 21.

                                                II.
                                            DISCUSSION

       Under Federal Rule of Civil Procedure 41(b) (“Rule 41(b)”), the Court may dismiss an action
with prejudice for failure to prosecute or failure to comply with any court order. See Fed. R. Civ. P.
41(b).

         Here, Plaintiff has failed to serve his portion of the Joint Stipulation as ordered by the Court.
Consequently, under Rule 41(b), the Court may properly dismiss the instant action with prejudice
for failure to prosecute and comply with a court order. Before dismissing this action, however, the
Court will afford Plaintiff an opportunity to explain the failure and immediately serve his portion of
the Joint Stipulation.

                                                 III.
                                                ORDER

        Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, in writing, why this action
should not be dismissed for failure to prosecute and/or comply with court orders. Plaintiff shall
have up to and including May 15, 2020, to respond to this Order. Plaintiff is cautioned that
failure to timely file a response to this Order will be deemed by the Court consent to the
dismissal of this action without prejudice.


        IT IS SO ORDERED.




 Page 2 of 2                         CIVIL MINUTES—GENERAL                       Initials of Deputy Clerk __
